CHARLES J. SCHUCK, Judge.
On March 6, 1946, a state road commission crew was engaged in placing gravel in the Armstrong Creek Road in *3Fayette county, West Virginia, and in the course of said work was using a state road truck for the purpose of hauling the gravel. From the facts, as submitted, it seems that it was necessary for the driver to leave the state right of way in the operation of his truck and drive in, over, and upon private property to reach other state road equipment which was then located in the creek bed of the aforesaid creek. In doing so and while operating the said truck, as aforesaid, it struck the private gas line of claimant, causing the pipe to become separated and bring about a leak in the gas line. Damages in the amount of $4.50 are claimed.
The claim is recommended for payment by the head of the department involved and approved by the attorney general’s office, through the attorney general and the assistant attorney general. We are of the opinion that the carelessness of the operator of the state road truck was the immediate cause of the accident, and therefore recommend payment of the claim and make an award in the amount of four dollars and fifty cents ($4.50).